IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30835
                         Summary Calendar


JAMES BUNCH,

                                         Petitioner-Appellant,

versus

BURL CAIN, Warden,
Louisiana State Penitentiary,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 97-CV-3688-T
                       --------------------

                         December 1, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     James Bunch, Louisiana state prisoner #98639, has filed a

request for the issuance of a certificate of appealability (COA)

to appeal from the district court’s denial of his 28 U.S.C.

§ 2254 petition.   Bunch argues that the district court erred by

denying his § 2254 petition as time-barred.   Bunch’s fourth

application for state habeas relief tolled the applicable

limitation period from May 14, 1996, until June 20, 1997.      See 28

U.S.C. § 2244(d)(2).   With the benefit of the resulting toll,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-30835
                               -2-

Bunch’s federal habeas petition was filed within the limitations

period established by the AEDPA.    Accordingly, COA is GRANTED,

the judgment of the district court is VACATED, and the case is

REMANDED for further proceedings.